Dismissed and Memorandum Opinion filed October 1, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00170-CV
____________
 
CECIL GAMMILL, JR., Appellant
 
V.
 
DAVID A. FETTNER, TRUSTEE OF THE GAMMILL FAMILY TRUST,
Appellee
 

On Appeal from County
Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 909910

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 20, 2008.  On September 9, 2009, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Guzman, and Boyce.